                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   NICOLE LEDFORD,                                 )
                                                   )        Case Nos. 1:20-cv-250; 1:19-cr-75
          Petitioner,                              )
                                                   )        Judge Travis R. McDonough
   v.                                              )
                                                   )        Magistrate Judge Susan K. Lee
   UNITED STATES OF AMERICA,                       )
                                                   )
          Respondent.                              )


                                    MEMORANDUM OPINION



         Before the Court is Petitioner’s motion to vacate, set aside, or correct her sentence under

  28 U.S.C. § 2255 (Doc. 1 in Case No. 1:20-cv-250; Doc. 167 in Case No. 1:19-cr-75). For the

  following reasons, the Court will DENY Petitioner’s motion.

    I.   BACKGROUND

         On September 9, 2019, Petitioner entered a plea agreement, in which she agreed to plead

  guilty to one count of conspiring to distribute and possess with the intent to distribute fifty grams

  or more of methamphetamine (actual) and five hundred grams or more of a mixture and

  substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§

  841(a)(1), 841(b)(1)(A), and 846. (Doc. 57 in Case No. 1:19-cr-75.)

         In describing the offense conduct, Petitioner’s presentence report (“PSR”) states, among

  other things, that: (1) a co-defendant delivered large amounts of methamphetamine to

  Petitioner’s residence (Doc. 131, at 8 in Case No. 1:19-cr-75); (2) a confidential source

  purchased methamphetamine from Petitioner at a shed located behind her residence (id.); and (3)

  during an interview of Petitioner on August 15, 2017, she admitted that she had a 9mm pistol at



Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 1 of 8 PageID #: 1070
  her home, which law enforcement later recovered (id. at 9). Based on this information,

  Petitioner’s PSR included a two-level enhancement for possessing a firearm in connection with

  drug-trafficking activity pursuant to U.S.S.G. § 2D1.1(b)(1). (Id. at 15.)

           At sentencing, United States District Court Judge Harry S. Mattice, Jr., calculated

  Petitioner’s guidelines range as 210 to 262 months’ imprisonment, based on an offense level of

  thirty-seven, which included the two-level enhancement for possessing a firearm in connection

  with her drug-trafficking conduct, and a criminal-history category of I. (See Doc. 131, at 15, 19

  in Case No. 1:19-cr-75; Doc. 141 in Case No. 1:19-cr-75.) After considering the Government’s

  motion for departure1 and Petitioner’s motion for variance or departure,2 Judge Mattice

  sentenced Petitioner to 120 months’ imprisonment, to be followed by five years of supervised

  release. (Doc. 140 in Case No. 1:19-cr-75.) Petitioner did not appeal her conviction or sentence.

         Petitioner timely filed the present motion to vacate, set aside, or correct her sentence

  pursuant to 28 U.S.C. § 2255 on August 31, 2020. (Doc. 1 in Case No. 1:20-cv-250; Doc. 167 in

  Case No. 1:19-cr-75.) In her motion, Petitioner asserts that her counsel was ineffective because

  he failed to object to the two-level firearm enhancement applied pursuant to U.S.S.G.

  § 2D1.1(b)(1). (Doc. 1, at 4‒7 in Case No. 1:20-cv-250.) Specifically, Petitioner contends that,

  although there was a firearm locked in a safe in her home, there was nothing in the record that



  1
   Prior to her sentencing hearing, the Government moved for a downward departure pursuant to
  U.S.S.G. § 5K1.1. (Doc. 120 in Case No. 1:19-cr-75.) In its motion, the Government
  specifically stated that it was moving “pursuant to U.S.S.G. § 5K1.1 only.” (Id.)
  2
    Petitioner moved for a downward variance or departure, arguing that the Court should consider
  Petitioner’s “difficult” life circumstances, her efforts to overcome those circumstances, and “the
  aberrant conduct that lead to the charges in [her] case.” (Doc. 130 in Case No. 1:19-cr-75.) In
  response, the Government conceded that Petitioner “has made great strides in maintaining
  legitimate employment, avoiding illegal drugs, and repairing her relationships with her children,”
  and that, “[i]n light of those efforts at rehabilitation, . . . an appropriate sentence may exist below
  her Guidelines range of 210 to 262 months.” (Doc. 133 in Case No. 1:19-cr-75.)


                                      2
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 2 of 8 PageID #: 1071
  supported a finding that the firearm was used to facilitate a drug transaction or protect herself

  during a drug transaction. (Doc. 2, at 1‒2 in Case No. 1:20-cv-250.) Petitioner represents that:

  (1) “the gun always stayed in a safe in my bedroom, and it was never present when I sold drugs”;

  (2) “[a]ny sales of drugs at my address were in the shed behind my house, never in the house”;

  (3) “[t]he shed was approximately fifty (50) yards from the entrance to the house”; (4) “[a]ny

  time I sold drugs from the shed, the gun was always in the safe, in the bedroom of the house”; (5)

  when officers came to her house, she voluntarily retrieved the gun from her safe and gave it to

  the officers in her driveway; and (6) “[a]t no time were the drugs or drug paraphernalia in the

  vicinity of the firearm.” (Id.) Petitioner contends that, had the Court sustained an objection to

  application of the two-level enhancement under U.S.S.G. § 2D1.1(b)(1), she would have been

  “safety valve” eligible under 18 U.S.C. § 3553(f), which would have permitted the Court to

  sentence her without regard to her applicable mandatory-minimum sentence under 21 U.S.C. §

  841(b)(1)(A). (Id. at 5.)

         On February 25, 2021, the Court entered an order finding that an evidentiary hearing was

  necessary to resolve Petitioner’s § 2255 motion. (Doc. 11 in Case No. 1:20-cv-250.) On July

  15, 2021, the Court held an evidentiary hearing and heard testimony from Petitioner, Clay

  Whittaker, her attorney in the underlying criminal case, and John Barnett, a special agent with

  the Bureau of Alcohol, Tobacco, Firearms, and Explosives.

         During the hearing, Whittaker testified regarding his strategy for representing Petitioner.

  Whittaker testified that, at the time he was appointed to represent Petitioner, she had already

  started cooperating with the Government and that she advised him of that cooperation at the time

  he was appointed. (Doc. 17, at 6 in Case No. 1:20-cv-250.) As a result, Whittaker attended a

  proffer session with Petitioner the day after he was appointed to represent her. (Id.) Whittaker




                                      3
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 3 of 8 PageID #: 1072
  testified that it was his opinion that Petitioner’s best strategy was to continue cooperating to

  secure a sentence as possible based on what he knew about the case, which included that

  Petitioner had already admitted to possessing and selling a “very large amount” of

  methamphetamine. (Id. at 7–9.) Whittaker also testified that he went over Petitioner’s

  presentence report with her prior to sentencing and that he did not recall her having any concerns

  about inaccuracies in the presentence report. (Id. at 11–13, 23.) When asked why he did not

  object to the gun enhancement in Petitioner’s presentence report, Whittaker testified that he did

  not believe he had a legitimate basis to object because Petitioner provided information regarding

  firearms during her proffer, including that she traded firearms to other people, and he wanted to

  maintain her credibility so that he did not jeopardize the possibility of a downward departure or

  post-conviction reduction of her sentence based on her substantial assistance. (Id. at 20–21, 28.)

   II.   STANDARD OF LAW

         To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate: “(1) an error of

  constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

  fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

  471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

  Cir. 2003)). She “must clear a significantly higher hurdle than would exist on direct appeal” and

  establish a “fundamental defect in the proceedings which necessarily results in a complete

  miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

  F.3d 427, 430 (6th Cir. 1998).

  III.   ANALYSIS

         In her § 2255 motion, Petitioner asserts that she received ineffective assistance of counsel

  because her attorney failed to object to application of the two-level enhancement under




                                      4
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 4 of 8 PageID #: 1073
  § 2D1.1(b)(1) for possessing a firearm in connection with drug-trafficking activity, which if

  sustained, would have permitted the Court to sentence her without regard to her mandatory

  minimum sentence pursuant to the “safety valve” provision in 18 U.S.C. § 3553(f). (See

  generally Doc. 1 in Case No. 1:20-cv-250.)

         To collaterally attack her conviction based on ineffective assistance of counsel, Petitioner

  must establish “that her lawyers performed well below the norm of competence in the profession

  and that this failing prejudiced her case.” Caudill v. Conover, 881 F.3d 454, 460 (6th Cir. 2018)

  (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The performance inquiry requires

  the defendant to “show that counsel’s representation fell below an objective standard of

  reasonableness.” Strickland, 466 U.S. at 688. The prejudice inquiry requires the defendant to

  “show that there is a reasonable probability that, but for counsel’s unprofessional errors, the

  result of the proceeding would have been different.” Id. at 694.

         There is a “strong presumption that counsel’s conduct falls within the wide range of

  reasonable professional assistance.” Id. at 689. Therefore, the Court should resist “the

  temptation to rely on hindsight . . . in the context of ineffective assistance claims.” Carson v.

  United States, 3 F. App’x 321, 324 (6th Cir. 2001); see also Strickland, 466 U.S. at 689 (“A fair

  assessment of attorney performance requires that every effort be made to eliminate the distorting

  effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

  evaluate the conduct from counsel’s perspective at the time.”).

         Section 2D1.1(b)(1) provides for a two-level enhancement “[i]f a dangerous weapon

  (including a firearm) was possessed” in connection with drug-trafficking activity. The

  application notes to this provision explain that “the enhancement should be applied if the weapon

  was present, unless it is clearly improbable that the weapon was connected to the offense. For




                                      5
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 5 of 8 PageID #: 1074
  example, the enhancement would not be applied if the defendant, arrested at defendant’s

  residence, had an unloaded hunting rifle in the closet.” U.S.S.G. § 2D1.1(b)(1), Application

  Note 11. At sentencing, “the government has the burden of showing by a preponderance of the

  evidence that (1) the defendant actually or constructively possessed the weapon, and (2) such

  possession was during the commission of the offense.” United States v. Greeno, 679 F.3d 510,

  514 (6th Cir. 2012) (citations and internal quotation marks omitted). To establish possession

  during the commission of the offense, the Government must show that the dangerous weapon

  was possessed during “relevant conduct.” Id.; see also United States v. Tyler, 271 . F. App’x 505

  (6th Cir. 2008) (noting that the Sixth Circuit has interpreted “the phrase ‘during the commission

  of a drug-trafficking offense’ as the period of time in which the conspiracy to traffic drugs

  occurred”). “Once the government meets its burden, a rebuttable presumption arises that the

  weapon was connected to the offense,” and the burden shifts to the defendant “to show that it

  was clearly improbable that the weapon was connected to the offense.” Id.; see also U.S.S.G. §

  2D1.1(b)(1), Application Note 3 (noting that the upward adjustment for firearm possession

  “should be applied if the weapon was present, unless it is clearly improbable that the weapon

  was connected with the offense). In determining whether to apply § 2D1.1.(b)(1), the Sixth

  Circuit instructs courts to consider the following factors, none of which are controlling: “(1) the

  type of firearm involved; (2) the accessibility of the weapon to the defendant; (3) the presence of

  ammunition; (4) the proximity of the weapon to illicit drugs, proceeds, or paraphernalia; (5) the

  defendant’s evidence concerning the use of the weapon; and (6) whether the defendant was

  actually engaged in drug-trafficking, rather than mere manufacturing or possession.” Id. at 515.

         In this case, after considering the testimony provided during the evidentiary hearing, the

  Court finds that counsel’s decision not to object to the enhancement applied pursuant to




                                      6
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 6 of 8 PageID #: 1075
  § 2D1.1(b)(1) did not fall below an objective standard of reasonableness. Whittaker testified that

  Petitioner provided information regarding using firearms in connection with her drug-trafficking

  activities during proffer sessions and that he did not want to put her credibility at issue by

  objecting to the firearms enhancement and jeopardize the possibility of a downward departure or

  post-conviction reduction of her sentence based on her substantial assistance by taking an

  inconsistent position at sentencing. Additionally, as Petitioner’s presentence report notes, and as

  confirmed by Petitioner’s testimony during the evidentiary hearing, Petitioner kept a pistol in a

  safe in her bedroom at her residence and sold methamphetamine from a shed located behind her

  residence. Although Petitioner testified that she never possessed the pistol during a

  methamphetamine sale, she failed to provide credible testimony demonstrating it was “clearly

  improbable” that the weapon was connected to her drug-trafficking activity. The undisputed

  facts remain that she admits she possessed a pistol, not a hunting rifle, at the residence from

  which she sold large amounts of methamphetamine. Petitioner had continuous access to the

  pistol, and she was engaged in drug-trafficking, not mere manufacturing or possession. Under

  these facts, her counsel’s strategic decision not to object to application of the firearm

  enhancement under § 2D1.1(b)(1) did not fall below an objective standard of reasonableness.

  Accordingly, Petitioner has failed to demonstrate that she received ineffective assistance of

  counsel at sentencing.

  IV.    CONCLUSION

         For the reasons stated herein, Petitioner’s § 2255 motion (Doc. 1 in Case No. 1:20-cv-

  250; Doc. 167 in Case No. 1:19-cr-75) is DENIED. Should Petitioner give timely notice of an

  appeal from this order, such notice will be treated as an application for a certificate of

  appealability, which is DENIED because he has failed to make a substantial showing of the




                                      7
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 7 of 8 PageID #: 1076
  denial of a constitutional right or to present a question of some substance about which reasonable

  jurists could differ. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529

  U.S. 473, 484 (2000). Additionally, the Court has reviewed this case pursuant to Rule 24 of the

  Federal Rules of Appellate Procedure and hereby CERTIFIES that any appeal from this action

  would not be taken in good faith and would be totally frivolous. Therefore, any application by

  Petitioner for leave to proceed in forma pauperis on appeal is DENIED. See Fed. R. App. P. 24.

         AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                      8
Case 1:19-cr-00075-TRM-SKL Document 175 Filed 08/17/21 Page 8 of 8 PageID #: 1077
